Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of providing a secure development operations system without significantly more. The claims recite creating a first sub-program, a first project, and transferring the first sub-program. This judicial exception is not integrated into a practical application because the limitations are directed towards software per se. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because although the claims recite transferring a copy of the sub-programs to a repository, the broadest reasonable interpretation of a repository may be merely software, per se. 

	Allowable Subject Matter
Claims 1-14 would be considered allowable upon overcoming the rejection under 35 U.S.C. 101.
Claims 15-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
US 7,103,600 to Mullins teaches creating or maintaining complex data objects and associated data stores, including a computer programming sub-routine for sending a copy to a software program module on a local computer system or on a distributed network.  
US 7,840,673 to O’Crowley teaches a system for managing data transfers from hosted applications including generating an inbound data transfer by a sub-module to a copy of the corresponding data source in the repository.  
	The prior art lacks or fails to make obvious by combination:
	a second repository for storage of a copy of the first sub-program, the second repository configured to store sub-programs from multiple projects; and an enterprise security module that controls access to the first repository and the second repository, access to the first repository being limited to tenants associated with the first project and access to the copy of the first sub-program in the second repository being limited to tenants with a first security classification authorization.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/               Examiner, Art Unit 2434                                                                                                                                                                                         /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434